DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1, 5, 8 and 9 were amended 
Claims 2, 4, 6 were kept original
Claims 3 and 7 were cancelled
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor fairly rendered obvious the combination set forth in claims 1-9. In particular, for claim 1 the prior art of record does not show “a magnet wherein the magnet draws the lever such that the lever keeps pushing the roller upward” in combination with the other claim limitations. The dependent claims 2 and 4 are deemed allowable by virtue of their dependence on claim 1.
In particular, for claim 5 the prior art of record does not show “the lever is pushed upward by a protrusion provided on the second member so as to release the gripping of the first member” in combination with the other claim limitations. The dependent claim 6 is deemed allowable by virtue of its dependence on claim 5.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ARONSON whose telephone number is (571)272-8590. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SAUL RODRIGUEZ/               Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                         



/J.A./Examiner, Art Unit 3652